DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 6/4/21.  At this point claims 1, 5, 11-12, 17 and 20 have been amended and claims 4, 7, and 10 have been cancelled. Thus, claims 1-3, 5-6, 8-9, and 11-20 are pending in the instant application.
	The instant application having Application No.  16/054,719 has a total of  17 claims pending in the application, there are  3  independent claims and  14  dependent  claims, all of which are ready for examination by the examiner.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 6/22/21 and 8/12/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.  The Examiner notes the attached crossed out ‘IDS’ (i.e. Notice of Related Applications) dated 2/22/19 has not been considered as it is not in the correct format of an IDS to be considered. See MPEP 609.

2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 11-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nathuji (US 2012/0047312 A1) in view of Yoo (US 2013/0152086 A1) and Smith (US Patent # 8,930,647). 

As per claim 1, Nathuji discloses a computing system, comprising: 

a plurality of memory components, comprising first memory and second memory, wherein the first memory and the second memory have different speeds when accessed via the at least one bus (See par. [0020 and 0045] and Fig. 2 and 8; and paragraph 20, where there is a near and far memories with different speeds)
a processing device, operatively coupled with the plurality of memory components through the at least one bus [Note processor 802 in Fig. 2 and 8]
wherein the computing system further comprises a memory virtualizer [Note the virtual machines and its corresponding virtual address space as shown in fig. 2 and paragraph 22] operatively to: store an address map between first addresses used by the processing device to access memory and second addresses used to access the first memory and the second memory [Note that there is a map used to store virtual addresses for the near and far memories which are the first and second memories] (See par. [0022]: “…Specifically, each of the virtual machines 206-208 has a contiguous virtual address space assigned thereto, and such contiguous virtual address space can map to portions of the near memory 202 and the far memory 204…”) 
monitor usages of the first memory and the second memory [Note the near and far memories are monitored for accesses/usage] (See par. [0044])
adjust the address map based on the usages to improve speed [better performance with lower latency] (See par. [0020]) of the processing device in memory access involving the first memory and the second memory [Note the dynamic/adjustment of allocated memory pages for the near and far memories]

However, the Nathuji reference does not explicitly teach to swap data content in the first memory and the second memory according to adjustments to the address map, wherein in response to a request to access a memory location currently in the second memory, the memory virtualizer instructs a controller to swap data content between a portion of the first memory and a portion of the second memory, in response to a determination that data content in the portion of the first memory is accessed less frequently than the portion of the second memory; and wherein the first memory and the second memory are disposed in a same memory module, and the memory virtualizer comprises a device driver of the memory module running in the processing device.  
The Yoo reference teaches it is conventional to swap data content in the first memory and the second memory according to adjustments to the address map, wherein in response to a request to access a memory location currently in the second memory, the memory virtualizer instructs a controller to swap data content between a portion of the first memory and a portion of the second memory, in response to a determination that data content in the portion of the first memory is accessed less frequently than the portion of the second memory.  (paragraph 53, where at step 550, the swap-in/swap-out operation may be performed. For example, data stored at the logical address of the virtual swap device may be transferred to the virtual system memory (swap-in), or data stored in the virtual system memory may be transferred to the virtual swap device having the logical address (swap-out). Accordingly, through the swap-in operation, the virtual machine may have, for example, frequently-accessed data stored in the virtual 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Nathuji reference to have wherein to swap data content in the first memory and the second memory according to adjustments to the address map, wherein in response to a request to access a memory location currently in the second memory, the memory virtualizer instructs a controller to swap data content between a portion of the first memory and a portion of the second memory, in response to a determination that data content in the portion of the first memory is accessed less frequently than the portion of the second memory, as taught by the Yoo reference.
The suggestion/motivation for doing so would have been to have frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed.   (Yoo, paragraph 53) 
However, the combination of the Nathuji and Yoo references does not explicitly each wherein the first memory and the second memory are disposed in a same memory module, and the memory virtualizer comprises a device driver of the memory module running in the processing device.  
Smith discloses wherein the first memory and the second memory are disposed in a same memory module, and the memory virtualizer comprises a device driver of the memory module running in the processing device.   (see fig. 1a, where there is a first and second memory with different classes in the same physical memory; and 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the teachings of Nathuji and Yoo to have wherein the first memory and the second memory are disposed in a same memory module, and the memory virtualizer comprises a device driver of the memory module running in the processing device, as taught by Smith.
The motivation for doing so would have been to have a multi-class memory apparatus for receiving instructions via a single memory bus (Smith, column 9, lines 6-11); and to allow the main memory to hide (either partially or completely from the CPU and/or OS) the fact that there are multiple memory classes present. (Smith, column 22, line 1-24) 
Therefore it would have been obvious to combine the Nathuji, Yoo, and Smith references for the benefits shown above to obtain the invention as specified in the claim.

As per claim 2, Nathuji, Yoo, and Smith teach claim 1.  Nathuji discloses wherein the first memory is faster than the second memory [Note the lower latency and higher bandwidth of the first/near memory, thus being faster than the second/far memory] (See par. [0020])


As per claim 3, Nathuji, Yoo, and Smith teach claim 1.  Yoo discloses wherein the first memory is faster than the second memory (see Yoo, paragraph 53) and a first memory and a second memory share a common physical host interface to the bus.  (Yoo, fig. 3, where the network connects the processor, internal and distributed memory) 

As per claim 5, Nathuji, Yoo, and Smith teach claim 4.  Smith discloses wherein the bus is a memory bus [Note Fig. 1a and Col. 2 states a “memory bus”] (See Col. 2 lines 1-3 and Fig. 1a)
and the memory module is a dual in-line memory module (DIMM) [Note Fig. 59-1B the DIMMS memory module] (See Fig. 59-1B and Col. 81 lines 48-55).

As per claim 6, Nathuji, Yoo and Smith teach claim 5.  Nathuji discloses wherein the memory module includes a controller that implements at least in part the memory virtualizer [Note the virtual machine used to balance data between the memories] (See par. [0032]).

claim 11, Nathuji, Yoo and Smith teach claim 10.  Smith discloses wherein the device driver [Note the driver] (See Col. 71 lines 43-48) runs in the processing device to: receive an address of a memory access request to be made by the processing device [Note the request to allocate memory]
convert the address to a converted address based on the address map [Note the memory translation converts addresses] (See Fig. 39 and Col. 57 lines 57-67 and Col. 58 lines 1-2)
and make the memory access request on the bus according to the converted address (See Fig. 39).

As per claim 12, Nathuji, Yoo and Smith teach claim 10.  Yoo discloses wherein the memory virtualizer adjusts the address map to place first data in the first memory and second data in the second memory based on a determination that first data is accessed more frequently in a time period than the second data. (paragraph 53, where at step 550, the swap-in/swap-out operation may be performed. For example, data stored at the logical address of the virtual swap device may be transferred to the virtual system memory (swap-in), or data stored in the virtual system memory may be transferred to the virtual swap device having the logical address (swap-out). Accordingly, through the swap-in operation, the virtual machine may have, for example, frequently-accessed data stored in the virtual swap device (e.g., an external memory) transferred into the virtual system memory (e.g., an internal memory) having a higher access speed)

claim 13, Nathuji, Yoo and Smith teach claim 1.  Smith further discloses wherein the first memory and the second memory are disposed in a same memory module  (see fig. 1a, where there is a first and second memory with different classes in the same physical memory ; and corresponding text to the figure); and Nathuji further discloses at least a portion of the second memory is not directly addressable on the at least one bus [Note the near and far memories are not directly accessible they have to operate through a processor via a bus] (See Fig. 1).

As per claim 15, Nathuji, Yoo and Smith teach claim 1.  Smith further discloses wherein the first memory and the second memory are in separate memory modules that are coupled to a central processing unit via a same memory bus. (see fig. 1a, where there is CPU 110 connected to a first and second memory with different classes via a single bus; and corresponding text to the figure) 

As per claim 16, Nathuji, Yoo, and Smith teach claim 1.  Smith discloses wherein the first memory and the second memory are in separate memory systems that are coupled to a central processing unit via separate communication channels [Note the separate communication channels and cpu in Fig. 40] (See Fig. 40, and Col. 59 lines 5-11).

	As per claims 17 and 20, claim 1 is taken as exemplary of claims 17 and 20.  Therefore, claims 17 and 20 are rejected under the same rationale as claim 1.

claim 18, Nathuji, Yoo, and Smith teach claim 17.  Nathuji discloses further comprising generating, by a hypervisor [Note hypervisor 504 in Fig. 5] (See Fig. 5 and par. [0037]), information that is used to predict the usages of the first memory and the second memory [Note the prediction of use for the first/near and far/second memories] (See par. [0024], [0037] and [0043]).

As per claim 19, Nathuji, Yoo, and Smith teach claim 18.  Nathuji discloses wherein the information comprises at least one of: a sequence of pages being used in a period of time [Note par. [0026] discloses that the prediction information is with respect to pages to be used in the near future] (See par. [0026], [0041])
 instances of requests to load pages from the second memory to the first memory; content attributes of the pages loaded from the second memory to the first memory; ownership attributes of the pages loaded from the second memory to the first memory; identifications of users of the pages loaded from the second memory to the first memory; identifications applications loaded from the second memory to the first memory; an identification of pages that are accessed in a sequential mode in a virtual machine; an identification of pages that pages are accessed in a sequential mode in a user account; and an identification of page accesses that are in a steady state [Note that the one information is “a sequence of pages being used in a period of time”].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nathuji, Yoo, and Smith as shown in the rejections above, and further in view of Chen (US 20180150219 A1).

As per claim 8, Nathuji, Yoo, and Smith teach claim 7. Nathuji, Yoo, and Smith are silent on teaching wherein swapping of the data content between the portion of a first memory and the portion of a second memory is performed within the memory module without going through the bus.
Chen discloses wherein swapping of the data content between the portion of a first memory and the portion of a second memory is performed within the memory module without going through the bus [Note the swap operation is performed between memory 106 and memory 108 there is no bus between the two memories as shown in Fig. 1] (See par. [0029]).
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify Nathuji, Yoo, and Smith with wherein swapping of the data content between the portion of a first memory and the portion of a second memory is performed within the memory module without going through the bus as taught by Chen.
	The motivation for doing so would have been to prevent use of resources from a processor (See par. [0039]).

As per claim 9, Nathuji, Yoo, and Smith teach claim 7.  Nathuji, Yoo, and Smith are silent on teaching wherein the swapping of the data content between the portion of a first memory and the portion of a second memory is performed after accessing the memory location in the second memory.
a first memory and the portion of a second memory is performed after accessing the memory location in the second memory [Note after the second memory is deemed to have space a swap operation is completed] (See par. [0034] and Fig 5 step s516 and s520).
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify Nathuji, Yoo, and Smith with wherein the swapping of the data content between the portion of a first memory and the portion of a second memory is performed after accessing the memory location in the second memory as taught by Chen.
	The motivation for doing so would have been to prevent use of resources from a processor (See par. [0039]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nathuji, Yoo and Smith as shown in the rejections above, and further in view of Hurst (US 20020196659 A1).

As per claim 14, Nathuji, Yoo and Smith teach claim 13.  Nathuji discloses wherein the first memory is volatile dynamic random-access memory (See par. [0021]: “…the near memories 106-108 may be DRAM…”).
Nathuji, Yoo, and Smith are silent on teaching that the second memory is non-volatile cross-point memory.
a second memory is non-volatile cross-point memory [Note Hurst shows a memory module that is a non-volatile cross point memory] (See par. [0021]).
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the teachings of Nathuji, Yoo, and Smith with a second memory is non-volatile cross-point memory as taught by Hurst.
	The motivation for doing so would have been to reduce current density (See par. [0107]).

   3.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see remarks dated 6/4/21) with respect to claims 1-3, 5-6, 8-9, and 11-20 have been fully considered and are persuasive. The Applicant argues (see pages 7-9 of the remarks dated 6/4/21) that the Nathuji and Yoo references does not teach the limitations of “wherein the first memory and the second memory are disposed in a same memory module, and the memory virtualizer comprises a device driver of the memory module running in the processing device.”  The Examiner notes the Smith reference (previously applied to now cancelled claims 4 and 10) teaches these limitations in fig. 1a, where there is a first and second memory with different classes in the same physical memory, and corresponding text to the figure; and column 22, line 1-24, where the memory management systems (e.g. VMM in CPU, MMU in CPU, software in OS, combinations of these possibly with new hardware and/or software, etc.) may be used to allow the main memory to hide (either partially or completely from the CPU and/or OS) the fact that there are multiple memory classes   
	
   4.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-3, 5-6, 8-9, and 11-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137